The opinion of the court was delivered,
by Knox, J.
The First Presbyterian Church of the city of Erie *265was indebted to Henry Catlin in the sum of $75 for one year’s salary as chorister, which sum was set apart by the board of trustees of the church for the payment of the debt, and was in the hands of the treasurer of the trustees.
Upon a judgment in the Common Pleas in favour of D. P. Ensign v. Henry Catlin, an execution attachment was issued against the defendant, and the money due him from the church was attached in the hands of the treasurer, against whom, as garnishee, the court below rendered judgment for the amount admitted by the answers to the interrogatories to be in his hands.
This judgment cannot be sustained. The proviso to the fifth section of the Act of the 15th April, 1845, declares “ that the wages of any labourer, or the salary of any person in public or private employment, shall not be liable.to attachment in the hands of the employer.”
This provision applies to all judgments, whether entered in the Common Pleas or on the docket of a justice of the peace; and the case in hand comes within the second member of the proviso. The money attached was for the salary due to a person in private employment, and was, therefore, not attachable.
Judgment reversed, and judgment in favour of garnishee for costs.